Citation Nr: 0910783	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  06-21 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to an initial increased evaluation for service-
connected post-traumatic stress disorder (PTSD) in excess of 
30 percent disabling from November 27, 2002; in excess of 50 
percent disabling from October 4, 2005; and in excess of 70 
percent disabling from December 10, 2007 until May 27, 2008, 
when a 100 percent rating was assigned.

 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from January 1965 to November 
1967.  He was born in 1946.

The Veteran filed his initial claim seeking service 
connection for PTSD on November 27, 2002.  This appeal to the 
Board of Veterans' Appeals (Board) is brought from actions 
taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO).  Incremental rating actions have taken 
place since the initial grant of service connection and the 
assignment of a 30 percent rating, but the issue remains on 
appeal as shown on the front page of this decision.  See AB 
v. Brown, 6 Vet. App. 35 (1993). 

When the current appeal arose from the initially assigned 
rating, as in this instance, consideration must be given as 
to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In this case, staged 
ratings have in fact already been incrementally assigned and 
thus their propriety, substantively and procedurally, is at 
issue on the appeal.

Service connection is also in effect for degenerative disc 
disease and degenerative joint disease, lumbar spine, rated 
as 10 percent disabling; tinnitus, rated at 10 percent; 
radiculopathy, left lower extremity, rated at 10 percent; and 
bilateral hearing loss, rated as noncompensably disabling (0 
percent).  

The issue of entitlement to a total rating based on 
individual unemployability (TDIU) was recently raised.  That 
claim was mooted by the RO's August 2008 rating decision, 
which granted a schedular 100 percent for the PTSD alone, 
effective from May 27, 2008.  To whatever extent the Veteran 
wishes to raise an issue as to the effective date, such an 
issue is not part of the current appeal.

The Veteran provided testimony before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO in 
January 2008; a transcript is of record.

The case was remanded by the Board in April 2008 since which 
the last two ratings have been assigned, and the prior two 
ratings have been confirmed.


FINDINGS OF FACT

1.  The Veteran's PTSD from November 2002 to October 2005 was 
manifested by generally mild impairment which he said, for 
part of that time, he preferred to handle himself without 
assistance; he was able to deal with the daily routine and 
conversation was normal, although he avoided crowds and had 
anger, irritability, and depressed mood, anxiety, chronic 
sleep impairment, and GAF of 60-61.

2.  The Veteran's PTSD from October 2005 to December 2007 was 
manifested by moderately reduced reliability and productivity 
and increased irritability including at home and on the road, 
exaggerated startle response, regular intrusive thoughts and 
increased flashbacks and anger, with periodic rage, with GAF 
scores ranging from 45 to 59.

3.  The Veteran's PTSD from December 2007 until May 2008 was 
at an increased level wherein he had deficiencies in most 
areas including his family relations, disruption in judgment, 
thinking, or mood due to such symptoms, and he periodically 
was so angry he wanted to harm others but was calmed by his 
spouse who removed him from their house until he could 
control his anger; his GAF score was in the 35-49 range, with 
moderately severe impact on his ability to function.  He also 
has multiple other disabilities, but his PTSD, at that time, 
alone did not render him totally unable to function. 

CONCLUSION OF LAW

The criteria for an initial increased evaluation for service-
connected post-traumatic stress disorder (PTSD) in excess of 
30 percent disabling from November 27, 2002; in excess of 50 
percent disabling from October 4, 2005; and in excess of 70 
percent disabling from December 10, 2007 until May 27, 2008 
when a 100 percent rating was assigned, are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.21, 4.130, 
Diagnostic Code 9411 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  The VCAA notice requirements 
apply to all elements of a service connection claim.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The Veteran's claim for service connection was filed in 2002, 
and this appeal was taken from the initial rating action.  
Since then, extensive clinical records have been attached to 
the claims file.  SOC and SSOCs were issued, and the 
requirements to support the claim were discussed at length in 
writing and orally.  The Board remanded the case for specific 
development, at which time the criteria for all benefits were 
again reiterated.  In the aggregate, the Board finds that the 
RO has satisfied the duty to notify and assist under the 
VCAA.

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  He was advised of the 
opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  He has submitted additional 
data, and has indicated that he has no other information or 
evidence to substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal, 
nor have they suggested in any way that there is any 
prejudice due to a lack of proper VA notice or assistance.  
Social Security Administration (SSA) records are also now in 
the file.

The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim) and actual knowledge as 
addressed in related notification requirements have been 
fulfilled as contemplated in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, supra.  Further, if the diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, at 
43-44.  

In this case, any absence of information was harmless error 
and, to whatever extent the decision of the Court in Dingess, 
supra, requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board notes that 
such information was provided to the appellant.  Moreover, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the Veteran.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to him claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such another remand 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the Veteran.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Pertinent Law and Regulations

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which code or codes 
are most appropriate for application of the Veteran's case, 
and provide an explanation for the conclusion.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.  Pertinent regulations do not require that 
all cases show all findings specified by the Rating Schedule, 
but that findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The Board notes that this is a case in which the Veteran has 
expressed continuing disagreement with the initial rating 
assignment, and his rating has been staged accordingly.  See 
Fenderson v. West, supra.

Diagnostic Code (DC) 9411 provides that a 30 percent rating 
is warranted for PTSD where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

III.  Factual Background

Prior medical data from service is of record for comparative 
purposes.

A mental health evaluation at a private facility, contained 
within Social Security Administration (SSA) records, dated in 
February 2001, reflects that the Veteran had experienced 
extreme rages which were diagnosed as intermittent explosive 
disorder of moderate severity. 

November 2002 to October 2005

When seen by VA in November 2002 and evaluated for his 
orthopedic problems the Veteran said that he was able to 
control his PTSD on his own, without professional help, and 
did not feel he needed a psychiatrist.  He had been treated 
with Prozac in the 1980's for 6 months.  

When seen in December 2003, and in January, February and 
March 2004, he said he had anger problems at times, felt 
anxious and irritable, and slept but had nightmares.  His 
flashbacks were less than before.  He had been placed on 
Zoloft two years before but he did not like its impact.  His 
inability to hold a steady job was said to be due to his 
anger.  He had purportedly held responsible jobs in the past 
as a movie producer.  His Global Assessment of Functioning 
(GAF) score was 61 and 56 in late 2003 and February 2004. 

When seen in April 2004, he said his flashbacks were less 
bothersome and his mood and sleep were better as well.  He 
was taking pain medications for his orthopedic difficulties.  
GAF score was 60.  

On a VA mental health evaluation in May 2004, the Veteran 
reported that he had feelings of depression and irritability 
and interrupted sleep patterns.  He appeared guarded and 
blunted.  He denied hallucinations and thought processes were 
normal.  He was taking Bupropion for mood control.  He was 
noted to be tearful at times when talking about his Vietnam 
experiences.

On VA outpatient assessment in June 2004, the Veteran 
reported that he had been going to the Vet Center and felt 
that they were supportive and helpful there.  He had 
continued poor sleep.  He said his family was very 
supportive.  On examination, he was alert, felt depressed and 
irritable and had interrupted sleep pattern with nightmares 
and flashbacks of Vietnam.  He seemed guarded and blunted, 
but speech was within normal limits.  He denied 
hallucinations and there was no delusional talk or evidence 
of psychotic symptoms.  He reported anxiety at times; his 
insight and judgment were intact.  He was to undertake 
supportive counseling.  The assigned GAF score was 60.  

When seen again in August 2004, his mood was euthymic and his 
affect was relaxed.  He spoke rationally about relevant 
issues without signs of a formal thought disorder and without 
suicidal or homicidal ideation and cognition was intact.  The 
GAF was 60.

In August 2005, letters were submitted from several family 
members, his mother, his wife, and his daughter, describing 
his anger and violence, including against himself.  He did 
not like to be around people, and had taken to drinking 
(although his wife stated that once he found out about her 
own father's drinking, he stopped).  

October 2005 to December 2007

On VA mental health examination on October 4, 2005, he 
complained of anger and irritability.  He was being seen at 
the Vet Center.  He described himself as extremely hostile 
and said he had particular anger at work and when driving.  
He had disturbance of sleep and, about 4 times as week or so, 
had a nightmare or disturbing dream.  He had daily intrusive 
thoughts and flashbacks about 2-3 times a week.  He had not 
worked for about 10 years, having last worked as a dye setter 
and not working after a motorcycle accident.  His GAF was 
felt to be 45, with the highest in the past year having been 
60.

In February 2006, the Veteran was seen with hip pain and said 
that he had not been doing well since last seen but did not 
elaborate on that comment.  His dog was helping him to cope 
better.  

In March 2006, he reported having flashbacks, irritability, 
and anger.  He was also undergoing family stress with his 
father's terminal illness.  His pain was contributing to his 
frustration.  GAF score was 59.

Ongoing VA outpatient and Vet Center reports show continued 
problems with anger and irritability.  In February 2007 he 
said he continued to take Lorazeam.  His PTSD symptoms 
included nightmares, and he avoided crowds, sat with his back 
to the wall, was hypervigilant, startled easily, and did not 
trust people.  He was irritable and impatient but could 
concentrate and focus on things.  His sleeping pattern was 
restless and erratic.  He was unable to exercise due to 
injury.  He lived with his wife of 38 years and was not 
working.  He enjoyed music, his dog, and fishing when able.  
Speech was clear, thoughts were coherent and relevant; he was 
alert and oriented, and judgment and insight were good.  In 
April and September 2007, his GAF score was 59.

December 2007 until May 2008

When seen as an outpatient in December 2007, he said that he 
could not go home until he shaped up; both his wife and his 
dog were afraid of him.  He described himself as having been 
out of control and "not giving a damn".  He had been having 
violent rages for no reason.  He had an angry  mood but 
appropriate affect, he had no specific homicidal or suicidal 
ideations, but said he would not hesitate to hurt or kill 
anyone who messed with him.  In December 2007 his GAF score 
was 35.

The Veteran provided testimony before the undersigned 
Veterans' Law Judge at the VARO in January 2008, at which 
time he discussed his symptoms in detail.  These are 
delineated in the transcript.

In February 2008, his GAF was 45.  He said he was receiving 
some help from the VetCenter counseling.

In the May 27, 2008, mental health evaluation he said his 
wife deserved a medal for putting up with how he behaved.  He 
seemed to be socially isolated, and played videos for his 
main leisure activity.  He could no longer walk as much as he 
had before his back accident.  On examination, his attire and 
orientation were appropriate; he said that, given his anger 
and irritability, it was a good thing he was not working 
because this would precipitate occupational problems.  
Current symptoms included flashbacks, sleep disturbances, 
nightmares abut 4 times a week, daily intrusive thoughts and 
problems with anger and irritability, hypervigilance, 
occasional exaggerated startle reaction and avoidance 
behavior.  He discussed his lack of communication with 
various family members, although he had a good relationship 
with some members of his family.  His hostility had increased 
in December 2007 when his wife had kicked him out because she 
was tired of his anger.  He had commenced stalking his home 
perimeter, and had night sweats.  He had wanted to harm 
others on various occasions, both family and in the 
community.  His wife had calmed him before he acted on any 
such thoughts.  The examiner felt that work was not probably 
feasible.  His GAF score was 40, with the highest in the past 
year being 59.

IV.  Analysis

In analyzing the Veteran's PTSD symptoms it is recognized 
that he has had deterioration since 2002, and this has been 
reflected in the VARO grants of incremental increases (to the 
point where he has gone during the appeal period from 30 to 
100 percent disablility).  The issue is whether the 
incremental increases are appropriate, and whether the 
symptoms were elevated at earlier times as to warrant earlier 
dates for the increases.  After review of all evidence, in 
each instance, the Board finds that the dates assigned are 
appropriate as are the specific ratings.

The Veteran's PTSD from November 2002 to October 2005 was 
manifested by generally mild impairment which he said, for 
part of that time, he preferred to handle himself without 
assistance; he was able to deal with the daily routine and 
conversation was normal although he avoided crowds and had 
anger, irritability and depressed mood, anxiety, chronic 
sleep impairment, and GAF of 60-61.

From October 2005 to December 2007 his symptoms were 
primarily a moderately reduced reliability and productivity 
and increased irritability including at home and on the road, 
exaggerated startle response, regular intrusive thoughts, and 
increased flashbacks and anger, with periodic rage, with a 
GAF ranging from 45-59.

In the period from December 2007 until May 2008, he 
deteriorated still again, to a level wherein he had 
deficiencies in most areas including his family relations, 
disruption in judgment, thinking, or mood, due to such 
symptoms and periodically was so angry he wanted to harm 
others but was calmed by his spouse, who also kicked him out 
of the house until he could control his anger; his GAF score 
was in the 35-49 range with moderately severe impact on  his 
ability to function.  He also has multiple other 
disabilities, but his PTSD at that time alone did not render 
him totally unable to function.  As identified and acted upon 
by the RO, from the time of his May 2008 VA examination, he 
was felt to be totally incapacitated as reflected in the then 
assigned 100 percent rating.  The gradual increase in his 
symptoms is appropriately reflected in the proportionate 
increase in his ratings, as justified by the clinical data 
cited above.  In that regard, in all instances, the evidence 
is not equivocal and a reasonable doubt is not raised to be 
resolved in his favor.

V.  Additional Considerations

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

In the instant case, the Veteran has not reported, and record 
does not suggest, marked interference with employment other 
than contemplated within schedular standards, or frequent 
periods of hospitalization due to his PTSD.  He is now not 
working, but his lack of work at least initially was in part 
due to other problems.  

There is no evidence that the service-connected PTSD presents 
an unusual or exceptional disability picture.  The Board 
finds that the Veteran's symptoms are consistent with the 
criteria in the Rating Schedule.

The Board finds that the disability picture is not unusual or 
exceptional and does not render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1). 


ORDER

Entitlement to an initial increased evaluation for service-
connected post-traumatic stress disorder (PTSD) in excess of 
30 percent disabling from November 27, 2002; in excess of 50 
percent disabling from October 4, 2005; and in excess of 70 
percent disabling from December 10, 2007, until May 27, 2008, 
when a 100 percent rating was assigned, is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


